              Case 19-15133-amc            Doc 32        Filed 06/21/21 Entered 06/21/21 11:16:34                      Desc Main
                                                         Document Page 1 of 2
Office Mailing Address:                                                                                              Send Payments ONLY to:
Scott F. Waterman, Trustee                                                                                         Scott F. Waterman, Trustee
2901 St. Lawrence Avenue, Suite 100                                                                                              P.O. Box 680
Reading, PA 19606                                                                                                   Memphis, TN 38101-0680

                                OFFICE OF THE STANDING CHAPTER 13 TRUSTEE
                                        REPORT OF RECEIPTS AND DISBURSEMENTS
                                       Activity for the period from 01/01/2020 to 06/09/2021
                                                   Chapter 13 Case No. 19-15133-AMC



        THOMAS G. MC KNIGHT                                                                                    Petition Filed Date: 08/15/2019
        MARIE MC KNIGHT                                                                                        341 Hearing Date: 09/27/2019
        2839 SOUTH SYDENHAM STREET
                                                                                                               Confirmation Date: 04/08/2020
        PHILADELPHIA PA 19145


                                                     Case Status: Open / Unconfirmed
                                RECEIPTS / PAYMENT HISTORY FOR THE TIME PERIOD SELECTED
 Date                  Amount    Check No.        Date                 Amount    Check No.        Date                 Amount    Check No.
 01/15/2020           $295.00    108544226692     02/14/2020          $295.00    19073555872      03/17/2020           $295.00   19088510092
 04/20/2020           $295.00    108544159306     05/12/2020           $50.00    19099836453      05/12/2020           $500.00   19099836452
 06/17/2020           $500.00    108751088897     06/17/2020           $50.00    108751088908     07/20/2020           $500.00   19131628161
 07/20/2020            $50.00    19131628162      08/21/2020          $500.00    108751133975     08/21/2020            $50.00   108751133986
 09/22/2020            $50.00    19174435875      09/22/2020          $500.00    19174435874      10/14/2020           $500.00   19179998032
 10/14/2020            $50.00    19179998033      11/17/2020          $500.00    19179999171      11/17/2020            $50.00   19179999172
 12/11/2020           $500.00    19201061912      12/11/2020           $50.00    19201061913      01/15/2021           $500.00   108839040695
 03/09/2021           $500.00    19223158505      03/22/2021          $500.00    19223158715      04/14/2021           $500.00   19259047748
 05/11/2021           $500.00    19259047843

          Total Receipts for the Period: $8,080.00 Amount Refunded to Debtor Since Filing: $0.00 Total Receipts Since Filing: $9,260.00


                                DISTRIBUTIONS TO CREDITORS FOR THE TIME PERIOD SELECTED

                                                         CLAIMS AND DISTRIBUTIONS
Claim #                    Claimant Name                             Class                 Claim Amount          Amount Paid        Balance Due

    1     AMERICAN INFOSOURCE LP                           Unsecured Creditors                 $3,788.01             $428.89              $3,359.12
          »» 001
    2     CITY OF PHILADELPHIA (LD)                        Secured Creditors                      $86.20              $86.20                 $0.00
          »» 002
    3     WELLS FARGO BANK NEVADA NA                       Unsecured Creditors               $15,773.78             $1,785.95         $13,987.83
          »» 003
    4     WELLS FARGO BANK NA                              Secured Creditors                       $0.00               $0.00                 $0.00
          »» 004
    5     WELLS FARGO BANK NA                              Secured Creditors                       $0.00               $0.00                 $0.00
          »» 005
    0     ERIK B JENSEN ESQ                                Attorney Fees                       $4,000.00            $4,000.00                $0.00
    6     CITY OF PHILADELPHIA (LD)                        Secured Creditors                   $2,165.50            $2,165.50                $0.00
          »» 006




Page 1 of 2
              Case 19-15133-amc         Doc 32      Filed 06/21/21 Entered 06/21/21 11:16:34                  Desc Main
                                                    Document Page 2 of 2
Chapter 13 Case No. 19-15133-AMC
                                                             SUMMARY



         Summary of all receipts and disbursements from date filed through 6/9/2021:
                  Total Receipts:            $9,260.00                Current Monthly Payment:     $500.00
                  Paid to Claims:            $8,466.54                Arrearages:                    $10.00
                  Paid to Trustee:             $793.46                Total Plan Base:           $28,770.00
                  Funds on Hand:                 $0.00

         NOTES:

         • PAY YOUR MONTHLY TRUSTEE PAYMENT ONLINE! Visit www.readingch13.com/payments/
            for more information.

         • Your case information is available to view online at the National Data Center. Please visit www.ndc.org.




Page 2 of 2
